Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Claims 1-6 and 11 are currently pending in the instant application.  Applicants have amended claims 1 and 3-6 and canceled claims 7-10 and 12-16 in an amendment filed on January 22, 2021.  Claims 1-6 and 11 are rejected in this Office Action.
I.	Priority
The instant application is a CON of 16/445,709, filed on June 19, 2019 PAT 10858336 which is a CON of 15/991,578, filed on May 29, 2018 ABN which is a CON of 15/649,068, filed on July 13, 2017 PAT 10017493 which is a CON of 14/576, 721, filed on December 19, 2014 PAT 9732058 which is a DIV of 13/557,871, filed on July 25, 2012 PAT 8946235 which claims benefit of US Provisional Application 61/591,353, filed on January 27, 2012 and claims benefit of 61/512,061, filed on July 27, 2011. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 31, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  

III.	Rejections
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 and 11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,732,058.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    632
    611
    media_image1.png
    Greyscale


Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image2.png
    306
    288
    media_image2.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The difference between the instant application and the issued patent is that the instant application is drawn to a broader scope than the issued patent’s claimed invention.  
Finding Prima Facie Obviousness
	The genus compound of the instant application encompasses the narrower genus compound of the patented claims 1-6.  The scope of the compounds in the patented claims 1-6 and the scope of the claims 1-6 and 11 of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 1-6 and 11.  As a result, the claims are rejected under obviousness-type double patenting.

***closest prior art is US 2010/0016296 A1 which teaches compounds such as 
    PNG
    media_image3.png
    195
    246
    media_image3.png
    Greyscale
but does not teach compounds that have a het ring substituted on the pyrimidine ring (variable G) as seen in the instant compounds.

IV.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626